 



EXHIBIT 10.1
U.S. BANCORP
2005 OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



U.S. BANCORP
2005 OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

                                      Page ARTICLE I DEFINITIONS     1  
 
    1.1     Definitions     1  
 
    1.2     Number and Gender     5  
 
                    ARTICLE II PARTICIPATION BY SELECTED EMPLOYEES     6  
 
    2.1     Participation     6  
 
    2.2     Cessation of Active Participation     6  
 
                    ARTICLE III ANNUAL DEFERRALS     7  
 
    3.1     Deferral Election     7  
 
    3.2     Effective Date of Deferral     8  
 
                    ARTICLE IV ACCOUNTS     9  
 
    4.1     Establishment of Deferred Compensation Accounts     9  
 
    4.2     Crediting/Debiting of Account     9  
 
                    ARTICLE V DISTRIBUTIONS     12  
 
    5.1     In General     12  
 
    5.2     Hardship Distributions     12  
 
    5.3     Distributions to Incompetents     12  
 
    5.4     Court Ordered Distributions     13  
 
    5.5     Method of Payment     13  
 
    5.6     Distribution for Code Section 409A Violation     14  
 
    5.7     Distribution Upon Plan Termination     14  
 
    5.8     Valuation of Distributions     15  
 
    5.9     Right to Withhold Taxes     15  
 
    5.10     Timing of Actual Distributions     15  
 
    5.11     Limitations on Distribution     16  
 
                    ARTICLE VI BENEFICIARIES     17  
 
    6.1     Beneficiary Designation     17  
 
    6.2     No Beneficiary Designation     17  
 
                    ARTICLE VII FUNDING AND PARTICIPANT’S INTEREST     18  
 
    7.1     Plan Unfunded     18  
 
    7.2.     Interests of Participants Under the Plan     18  
 
                    ARTICLE VIII ADMINISTRATION AND INTERPRETATION     19  
 
    8.1     Administration     19  

- i -



--------------------------------------------------------------------------------



 



                                      Page
 
    8.2     Interpretation     19  
 
    8.3     Records and Reports     19  
 
    8.4     Payment of Expenses     20  
 
    8.5     Indemnification for Liability     20  
 
    8.6     Claims Procedure     20  
 
                    ARTICLE IX AMENDMENT AND TERMINATION     21  
 
    9.1     In General     21  
 
    9.2     Termination After Change in Control     21  
 
                    ARTICLE X MISCELLANEOUS PROVISIONS     22  
 
    10.1     Information to be Furnished by Participants and Beneficiaries and
Inability to Locate     22  
 
    10.2     Right of the Company to Take Employment Actions     22  
 
    10.3     No Alienation of Assignment of Benefits     22  
 
    10.4     Construction     23  
 
    10.5     Headings     23  
 
    10.6     Agent for Legal Process     23  
 
    10.7     Tax Treatment     23  
 
                    APPENDIX A LIST OF AFFILIATES     A-1  
 
                    APPENDIX B MEASUREMENT FUNDS     B-1  

- ii -



--------------------------------------------------------------------------------



 



U.S. BANCORP
2005 OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN
     U.S. Bancorp currently maintains the U.S. Bancorp Corporation Deferred
Compensation Plan (formerly known as the Firstar Corporation Deferred
Compensation Plan and the Star Banc Corporation Deferred Compensation Plan) for
the benefit of its and its Affiliates’ (as hereinafter defined) eligible
executive employees and outside directors, the Firstar Corporation Directors’
Deferred Compensation Plan for the benefit of U.S. Bancorp’s and its Affiliates’
directors and such other deferred compensation plans or arrangements designated
by the Committee (as defined herein) and in effect and not otherwise listed
above (collectively, such plans being referred to as the “Prior Plans,” and
individually, a “Prior Plan”) and the U.S. Bancorp Outside Directors Deferred
Compensation Plan. The purpose of this Plan is, in part, to consolidate the
benefits accrued under all Prior Plans not consolidated under the U.S. Bancorp
Outside Directors Deferred Compensation Plan for directors of U.S. Bancorp and
its Affiliates into a single deferred compensation plan, and any benefits
provided under this Plan shall be in lieu of any benefits accrued under any of
the Prior Plans. This Plan shall be unfunded for tax purposes and for purposes.
This Plan shall be effective as of January 1, 2005.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Definitions. Whenever the following initially capitalized words and
phrases are used in this Plan, they shall have the meanings specified below
unless the context clearly indicates otherwise:
     (1) The term “Affiliate” (a) shall mean any corporation, limited liability
company, partnership or other entity designated by the Board or Committee as an
affiliate of the Company and (b) automatically shall include any “Affiliate,” as
defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). For purposes of the first sentence of
Section 1.1(6), clause (b) shall not apply.
     (2) The term “Affiliated Group” shall mean the Company and each of its
Affiliates that is described in Appendix A and has adopted this Plan. To the
extent required by Code Section 409A and the regulations and administrative
guidance issued thereunder, “Affiliated Group” shall mean the Company and any
other corporation, limited liability company, partnership or other entity or
person with whom the Company would be considered a single employer under Code
Section 414(b) and/or Code Section 414(c).
     (3) The term “Beneficiary” shall mean such person or legal entity as may be
designated by a Director or a Participant in accordance with Article VI or
otherwise entitled under Section 6.1 to receive benefits hereunder upon the
death of such Participant.
     (4) The term “Benefit Commencement Date,” with respect to a Participant,
shall mean the first Valuation Date following the earlier of his Retirement or
Termination of Services with the Affiliated Group.
     (5) The term “Board” or “Board of Directors” shall mean the Board of
Directors of the Company.
     (6) The term “Change in Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the Company’s assets but only if such change satisfies the requirements of Code
Section 409A(a)(2)(A)(v) and the regulations and administrative guidance issued
thereunder. Notwithstanding the foregoing to the contrary, for purposes of
Section 9.2, “Change in Control” shall mean any of the following occurring after
the Effective Date:

  (a)   The acquisition by any Person (as defined in Section 1.1(6)(e)(2)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (as defined in Section 1.1(6)(e)(1)) (the

- 1 -



--------------------------------------------------------------------------------



 



      “Outstanding Company Common Stock”) or (2) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this clause (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by a subsidiary of the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or a subsidiary of the
Company (a “Company Entity”) or (iv) any acquisition by any corporation pursuant
to a transaction that complies with clause (i), (ii) or (iii) of this clause
(a); or     (b)   Individuals who, as of the Effective Date, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors (except as a result of the death,
retirement or disability of one or more members of the Incumbent Board);
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, (1) any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, (2) any
director designated by or on behalf of a Person who has entered into an
agreement with the Company (or which is contemplating entering into an
agreement) to effect a Business Combination (as defined in Section 1.1(6)(c)
with one or more entities that are not Company Entities or (3) any director who
serves in connection with the act of the Board of Directors of increasing the
number of directors and filling vacancies in connection with, or in
contemplation of, any such Business Combination; or     (c)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result

- 2 -



--------------------------------------------------------------------------------



 



      of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or     (d)   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.     (e)   For
purposes of this Section 1.1(6) and to the extent not inconsistent with the
requirements of Code Section 409A, the following definitions shall apply:

  (1)   “Common Stock” shall mean the common stock of the Company.     (2)  
“Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.

     (7) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
     (8) The term “Committee” shall mean the Compensation Committee of the Board
or any other Committee of the Board designated by the Board to administer the
Plan.
     (9) The term “Company” shall mean U.S. Bancorp or any successor thereto.
     (10) The term “Deferrals” shall mean that portion of the Director’s or
Participant’s Eligible Director’s Compensation that the Director or Participant
voluntarily and irrevocably elects to defer pursuant to Section 3.1 of the Plan
in accordance with a Deferred Compensation Agreement.
     (11) The term “Deferred Compensation Account” shall mean the recordkeeping
account established by the Company for each Participant to which his Deferrals
are credited and from which distributions to the Participant or to his
Beneficiary are made.

- 3 -



--------------------------------------------------------------------------------



 



     (12) The term “Deferred Compensation Account Balance” or “Account Balance”
shall mean, with respect to a Participant, the total amount credited to that
Participant’s Deferred Compensation Account. The “Deferred Compensation Account
Balance” or “Account Balance” shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of amounts to
be paid to a Participant, or such Participant’s Beneficiary, under the Plan.
     (13) The term “Deferred Compensation Agreement” shall mean a document (or
documents) as provided from time to time by the Company or the Committee
pursuant to which a Director voluntarily enrolls as a Participant under the Plan
and irrevocably elects to defer the eligible portion of his Eligible Director’s
Compensation and pursuant to Section 3.1 of the Plan. In the case of a Prior
Plan Participant (as defined in Section 2.1), “Deferred Compensation Agreement”
shall mean a document (or documents) as provided from time to time from the
Company or Committee pursuant to which such Participant elects to transfer his
accrued benefit under each of the Prior Plans to this Plan and to look solely to
this Plan in satisfaction of the Company’s obligation under this Plan and any
Prior Plan.
     (14) The term “Director” shall mean a member of the Board who is not an
Employee.
     (15) The term “Director’s Compensation,” with respect to a Director or a
Participant, shall mean the director fees that would have been received by the
Director or Participant from the Affiliated Group for services rendered as a
Director but for any deferral election under this Plan.
     (16) The term “Disability” shall mean a period of permanent disability
during which the Participant would have qualified for permanent disability
benefits under the Company’s long-term disability plan had the Participant been
a participant in such a plan, as determined by the Committee in its sole
discretion.
     (17) The term “Effective Date” shall mean January 1, 2005.
     (18) The term “Eligible Director’s Compensation,” with respect to a
Director or Participant for any Plan Year, shall mean the portion of his
Director’s Compensation for that Plan Year that is attributable to services
performed during such Plan Year and after the effective date of any deferral
election under Section 3.1 (determined in accordance with Section 3.2)
concerning such Director’s Compensation.
     (19) The term “Employee” shall mean a person who is treated by the
Affiliated Group as a common law employee of the Affiliated Group.
     (20) The term “Financial Hardship,” with respect to a Participant, shall
mean a severe financial hardship and unexpected need for cash resulting from a
sudden and unexpected: (i) illness or accident of that Participant, the
Participant’s spouse or the

- 4 -



--------------------------------------------------------------------------------



 



Participant’s dependent (as defined in Code Section 152(a)); (ii) loss of such
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance); or such other
similar extraordinary and unforeseeable circumstances or emergencies arising as
a result of events beyond the control of such Participant, all as determined by
the Committee based on all the relevant facts and circumstances and in
accordance with the requirements of Code Section 409A(a)(2)(B)(ii)(I).
     (21) The term “Participant” shall mean (a) a Director (i) who has elected
to participate in the Plan and to defer the eligible portion of such
Participant’s Eligible Director’s Compensation pursuant to an executed Deferred
Compensation Agreement, and (ii) whose participation in the Plan has not been
terminated and (b) any Director who becomes a participant under Section 2.1.
     (22) The term “Plan” shall mean the U.S. Bancorp 2005 Outside Directors
Deferred Compensation Plan.
     (23) The term “Plan Year” shall mean a calendar year beginning each January
1 and ending each December 31.
     (24) The term “Retirement,” “Retire(s)” or “Retired” shall mean termination
of performing Director services with the Affiliated Group on or after attainment
of age 65 for any reason other than death or Disability but only to the extent
such Participant is determined by the Committee (or its designee) to have
suffered a “separation from service” (within the meaning of Code
Section 409A(a)(2)(A)(i) and the regulations and administrative guidance issued
thereunder).
     (25) The term “Shares” shall mean shares of common stock of the Company.
     (26) The term “Termination of Services” shall mean the termination of
services with the Affiliated Group as a Director, voluntarily or involuntarily,
for any reason other than Retirement or death but only to the extent such
Participant is determined by the Committee (or its designee) to have suffered a
“separation from service” (within the meaning of Code Section 409A(a)(2)(A)(i)
and the regulations and administrative guidance issued thereunder).
     (27) The term “Valuation Date” shall mean each day on which the New York
Stock Exchange is open for business.
     1.2 Number and Gender. Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply, and references to the male gender shall
be construed as applicable to the female gender where applicable, and vice
versa.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION BY SELECTED EMPLOYEES
     2.1 Participation. Participation in the Plan is limited to Directors. A
Director shall become a Participant in the Plan effective as of the date
designated by the Board or Committee if he is then a Director but in no event
before execution and delivery by such Director of a Deferred Compensation
Agreement pursuant to Section 3.1 hereof and approval by the Committee (or its
designee). Any Director who was a participant in any of the Prior Plans on
December 31, 2004 (a “Prior Plan Participant”) shall become a participant in
this Plan as of January 1, 2005 provided that such Participant has duly executed
and delivered to the Committee by December 31, 2004 his or her Deferred
Compensation Agreement.
     2.2 Cessation of Active Participation. A Participant who (i) suffers a
Termination of Services, Retires or dies, or (ii) ceases to be a Director shall
immediately thereupon cease active participation in the Plan.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE III
ANNUAL DEFERRALS
     3.1 Deferral Election. (a) On or before December 31 of each calendar year,
each Director may irrevocably elect, by completing and executing an appropriate
Deferred Compensation Agreement and delivering it to the Committee (or its
designee), to defer (a “deferral election”) under the Plan any portion up to
100% of such Director’s Eligible Director’s Compensation for the Plan Year
immediately following such calendar year.
     (b) In the case of a Director’s Plan Year in which such Director is first
eligible to become a Participant in the Plan and has never participated in any
other plan required to be aggregated with this Plan with respect to such
Director under Code Section 409A and the applicable provisions of the
regulations and administrative guidance issued thereunder, within thirty
(30) days after the earliest date designated by the Board or Committee as of
which such Director is first eligible to become a Participant in the Plan, each
such Director, in lieu of making a deferral election in accordance with
Section 3.1(a), may irrevocably elect by completing and executing an appropriate
Deferred Compensation Agreement and delivering it to the Committee (or its
designee), to defer (a “deferral election”) under the Plan any portion up to
100% of the portion of such Director’s Eligible Director’s Compensation for
services performed immediately after the effective date of his or her deferral
election to the end of the Plan Year. The determination of the portion of a
Director’s Eligible Director’s Compensation for services performed immediately
after the effective date of his deferral election to the end of the Plan Year
shall be made in a manner not inconsistent with the requirements of Code
Section 409A and the regulations and administrative guidance issued thereunder.
     (c) Unless a Director’s deferral election meets the requirements of
Section 3.1(a) or (b) above for the applicable Plan Year, no portion of such
Director’s Eligible Director’s Compensation for that Plan Year shall be deferred
under the Plan for that Plan Year. In addition, notwithstanding Sections 3.1(a)
and (b) above, to the extent the amount of Deferrals attributable to Eligible
Director’s Compensation of a Director for any Plan Year is expected to be less
than $1,000.00, no portion of such Director’s Eligible Director’s Compensation
for that Plan Year shall be deferred under the Plan.

- 7 -



--------------------------------------------------------------------------------



 



     3.2 Effective Date of Deferral. A Director’s deferral election under
Section 3.1 with respect to such Director’s Eligible Director’s Compensation
shall be effective and irrevocable upon (a) delivery (and approval) of an
applicable Eligible Director’s Deferred Compensation Agreement to (by) the
Committee (or its designee) and (b) expiration of the deadline for making such
deferral election, as provided in Section 3.1.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS
     4.1 Establishment of Deferred Compensation Accounts. For purposes of the
Plan, the Company shall cause a separate Deferred Compensation Account to be
established in the name of each Participant. Each Prior Plan Participant shall
receive a credit to such Participant’s Deferred Compensation Account at the
beginning of January 1, 2005 equal to the sum of the amounts credited to such
Participant’s accounts under each Prior Plan on December 31, 2004 and such
amounts shall be thereafter adjusted in accordance with Section 4.2 and
administered in accordance with the terms of this Plan. The Deferrals of a
Participant shall be credited to such Participant Deferred Compensation Account
as soon as administratively feasible on or after the date such Deferrals would
have otherwise been paid to such Participant if they were not deferred. All
amounts credited to a Participant’s Deferred Compensation Account shall be
adjusted in the manner determined under Section 4.2.
     4.2 Crediting/Debiting of Account. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee (or
its designee), in its sole discretion, a Participant’s Deferred Compensation
Account Balance shall be adjusted in accordance with the following rules:
     (a) Election of Measurement Funds. Each Director or Prior Plan Participant
shall elect on his or her Deferred Compensation Agreement or such other form
designated by the Committee (or its designee) for such purpose the Measurement
Fund(s) that will be used to determine the adjustment amounts to be credited to
or debited from his or her Deferred Compensation Account for the applicable Plan
Year or portion thereof in which the Director or Prior Plan Participant
commences participation in the Plan and continuing thereafter for each
subsequent Plan Year in which such Director or Participant participates in the
Plan, unless changed in accordance with the next sentence. Commencing with the
first calendar quarter beginning after a Participant’s commencement of
participation in the Plan and continuing thereafter for each calendar quarter in
which the Participant participates in the Plan, but no later than the last
Valuation Date in the applicable calendar quarter, the Participant may (but is
not required to) elect, by submitting such election on a form designated by the
Committee (or its designee) for such purpose to the Committee (or its designee)
that is accepted and approved by the Committee (or its designee) or in such
other manner required by the Committee (or its designee), to change the
Measurement Fund(s) to be used to determine the adjustment amounts to be
credited to or debited from such Participant’s Deferred Compensation Account. If
an election is made in accordance with the previous sentence, it shall apply no
later than the Valuation Date immediately following the date of receipt

- 9 -



--------------------------------------------------------------------------------



 



and approval by the Committee (or its designee) and shall continue thereafter
for each subsequent calendar quarter in which the Participant participates in
the Plan, unless changed in accordance with the previous sentence.
     (b) Proportionate Allocation. Any election under Section 4.2(a) above shall
result in 100% of a Participant’s Deferred Compensation Account Balance being
allocated among the Measurement Fund(s) elected by the Participant as if the
Participant was making an actual investment in the Measurement Fund(s) equal to
the portion of such Participant’s Deferred Compensation Account Balance
allocated to such Measurement Fund(s).
     (c) Measurement Funds. A Participant must elect at least one of the
Measurement Funds described in Appendix B for the purpose of determining the
manner in which such Participant’s Deferred Compensation Account Balance is to
be adjusted. The Measurement Funds established by the Committee (or its
designee) and described in Appendix B shall include a Company stock fund, which
will be invested in Shares, mutual funds selected and approved by the Committee
(or its designee) and a money market fund selected and approved by the Committee
(or its designee). The Committee (or its designee) shall duly consider, but is
not required to approve, the Participant’s requested election of the Measurement
Fund or Funds or the Participant’s requested change in the Measurement Fund or
Funds. In all events, the Participant’s Deferred Compensation Account Balance
shall be determined by reference to such Measurement Fund(s) as the Committee
(or its designee) shall have selected from time to time with respect to the
Participant’s Deferred Compensation Account Balance. As necessary, the Committee
(or its designee) may, in its sole discretion, discontinue, substitute or add a
Measurement Fund(s). Each such action will take effect as of the earliest
Valuation Date that follows by at least 30 days the date as of which the
Committee (or its designee) gives Participants advance written notice of such
change unless the Committee (or its designee) determines circumstances warrant a
shorter advance notice.
     (d) Crediting or Debiting Method. The performance of the elected
Measurement Fund(s) (either positive or negative) will be determined by the
Committee (or its designee), in its sole discretion, based on the performance of
the Measurement Fund(s) itself (taken into account the reinvestment of
dividends, capital gains and interest income distributions therefrom). A
Participant’s Deferred Compensation Account Balance shall be debited or credited
as of the end of each Valuation Date, based on the performance of the applicable
Measurement Fund(s) (at the closing price on such Valuation Date) selected by
the Participant, as determined by the Committee (or its designee) in its sole
discretion, as though (i) the Participant’s Deferred Compensation Account
Balance was invested in the Measurement Fund(s) in the manner selected by the
Participant and in effect as of the end of each such Valuation Date (at the
closing price on such Valuation Date); (ii) any Deferrals and any other amounts
credited to the Participant’s Deferred Compensation Account on that Valuation
Date were invested in the Measurement Fund(s) (at the closing price on such
Valuation Date) selected by the Participant and in effect as of the end of that
Valuation Date; and (iii) any distribution made to a Participant that decreases
such Participant’s Deferred Compensation Account Balance ceased to be invested
in the applicable Measurement Fund(s) (at the closing

- 10 -



--------------------------------------------------------------------------------



 



price on such Valuation Date) as of the Valuation Date immediately preceding the
date as of which such distribution occurred.
     (e) No Actual Investments. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election or deemed election
of any such Measurement Fund(s), the allocation of his or her Deferred
Compensation Account Balance thereto, the calculation of adjustment amounts and
the crediting or debiting of such amounts to a Participant’s Deferred
Compensation Account Balance shall not be considered or construed in any manner
as an actual investment of such Participant’s Deferred Compensation Account
Balance in any such Measurement Fund. If the Company decides to invest funds in
any or all of the Measurement Funds, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Deferred Compensation Account Balance shall at all times be a bookkeeping entry
only and shall not represent any investment made on such Participant’s behalf by
the Company. The Participants shall, at all times, remain unsecured creditors of
the Company.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTIONS
     5.1 In General. Except as otherwise provided in this Article V, the
Deferred Compensation Account Balance of a Participant shall be payable to such
Participant (or, in the case of the death of a Participant, his Beneficiary) in
the manner determined under Section 5.5.
     5.2 Hardship Distributions. At any time before payment in full of amounts
credited to the Deferred Compensation Account of a Participant, the Participant
may submit a written request to the Committee (or its designee) for the
distribution of all or a portion of such Participant’s Deferred Compensation
Account Balance because of a Financial Hardship. Any such request must show
sufficient facts as are necessary to establish that a Financial Hardship with
respect to such Participant has occurred. If the Committee (or its designee)
grants such request, (a) the Committee (or its designee) shall cancel the
Participant’s deferral election under Section 3.1 for the remaining part of the
Plan Year in which a payment under this Section 5.2 was made as a result of such
Financial Hardship and (b) the amounts distributed with respect to such
Financial Hardship shall not exceed the amounts necessary to satisfy such
Financial Hardship (which shall include amounts necessary to pay Federal, state
and local income taxes and penalties reasonably anticipated from the
distribution), after taking into account the extent to which such Financial
Hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship) or by cessation of such Participant’s deferral election under this
Section 5.2. Any payment made under this Section 5.2 shall be made in a lump sum
as of the date on which such Financial Hardship occurs and shall be subject to
the requirements and limitations of Code Section 409A(a)(2)(B)(ii)(II) and the
regulations and administrative guidance issued thereunder.
     5.3 Distributions to Incompetents. If the Committee (or its designee)
determines, in its discretion, that a payment under the Plan is to be made to a
minor, a person declared incompetent or to a person incapable of handling his or
her property, the Committee (or its designee) may direct such payment to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee (or its designee) may
require proof of minority, incompetence, incapacity or guardianship, as it may

- 12 -



--------------------------------------------------------------------------------



 



deem appropriate prior to making such payment. Any such payment shall be a
payment for the account of the Participant and a Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.
     5.4 Court Ordered Distributions. The Committee (or its designee) is
authorized to make any payments required by a domestic relations order (as
defined in Code Section 414(p)(1)(B)) to an individual other than the
Participant who is the subject of such order at the time and in the manner
necessary to fulfill such order.
     5.5 Method of Payment. Each Participant shall elect (a “distribution
election”) the manner in which his or her Deferred Compensation Account Balance
attributable to each Plan Year’s Deferrals under this Plan will be distributed
to him or her at the time he or she makes a deferral election under Section 3.1.
Any such distribution election shall be irrevocable after it is made and
approved by the Committee (or its designee) and shall apply only to Deferrals
for the Plan Year for which such deferral election was made. A Participant may
elect among the following forms of payment: a lump sum or annual installments
over a five (5)-year, ten (10)-year, fifteen (15)-year or twenty (20)-year
period. Unless otherwise elected by a Participant in the Deferred Compensation
Agreement for the applicable Plan Year and approved by the Committee (or its
designee) and unless otherwise described below, distributions of such
Participant’s Deferred Compensation Account Balance shall be made as of his
Benefit Commencement Date in a lump sum in cash or in property consisting of the
Measurement Fund(s) most recently approved to be used for determining the
amounts to be credited or debited from such Participant’s Deferred Compensation
Account, as elected by the Participant and approved by the Committee (or its
designee). If a Participant dies before payment of any amounts payable under the
Plan with respect to him or her commences, such Participant’s Deferred
Compensation Account Balance shall be paid in a lump sum to such Participant’s
Beneficiary as of the first Valuation Date following the Committee’s (or its
designee’s) receipt of sufficient notice of such Participant’s death. If a
Participant dies after payment of any portion of amounts payable under the Plan
with respect to him or her commences but before all amounts payable under the
Plan with respect to him or her have been paid, any such remaining amounts shall
be paid to such Participant’s Beneficiary in a lump sum as of the first
Valuation Date following the Committee’s (or its designee’s) receipt of
sufficient notice of such Participant’s death. Notwithstanding the foregoing,
any lump sum distributions of the Deferred Compensation

- 13 -



--------------------------------------------------------------------------------



 



Account Balance of a Participant that reflects a deemed investment in the
Company stock fund shall (unless otherwise determined by the Committee) be
distributed in Shares, except that any deemed fractional Shares shall be paid in
cash. Notwithstanding the foregoing, the distribution of any portion of a
Participant’s Deferred Compensation Account Balance attributable to his or her
benefits under a Prior Plan, if any, shall be made in the same payment form that
was in effect for such benefits under such Prior Plan as of December 31, 2004,
and, if no such payment form was in effect under such Prior Plan as of
December 31, 2004, distribution of such amount shall be made in a lump sum in
accordance with this Section 5.5.
     5.6 Distribution for Code Section 409A Violation. If the Plan fails to meet
the requirements of Code Section 409A with respect to a Participant, the
Committee (or its designee) may distribute such Participant’s Deferred
Compensation Account Balance as soon as administratively feasible following
discovery of such failure, but only to the extent of the amount required to be
included in such Participant’s gross income as a result of the failure to comply
with the requirements of Code Section 409A and the regulations issued
thereunder.
     5.7 Distribution Upon Plan Termination. Upon the termination of this Plan,
the Committee (or its designee) may distribute a Participant’s Deferred
Compensation Account Balance as soon as administratively feasible following such
termination, provided that one of the following conditions is satisfied:
     (a) Such Plan termination occurs, at the Committee’s (or its designee’s)
discretion, within twelve months of a corporate dissolution of the Affiliated
Group taxed under Code Section 331 or with the approval of a bankruptcy court
under Title 11 U.S.C. Section 503(b)(1)(A), provided that each Participant’s
Deferred Compensation Account Balance is included in the applicable
Participant’s gross income in the latest of:
     (1) The calendar year in which the Plan terminates;
     (2) The calendar year in which such Deferred Compensation Account Balance
is no longer subject to a substantial risk of forfeiture; or
     (3) The first calendar year in which such distribution is administratively
practicable;
     (b) Such Plan termination occurs, at the Committee’s (or its designee’s)
discretion, within the thirty (30) days preceding or the twelve (12) months
following a Change in Control. For purposes of this Section 5.7, the Plan will
be treated as terminated only if all substantially similar plans or arrangements
sponsored by the

- 14 -



--------------------------------------------------------------------------------



 



Affiliated Group are terminated so that each Participant in the Plan and all
participants under substantially similar plans or arrangements are required to
receive all amounts of compensation deferred under this Plan and the other
terminated plans or arrangements within twelve (12) months of the date of
termination of the Plan and other substantially similar plans or arrangements;
     (c) Such Plan termination occurs, at the Affiliated Group discretion, at
any time, provided that, with respect to a Participant in the Plan:
     (1) All plans or arrangements sponsored by the Affiliated Group that would
be aggregated with the Plan under Code Section 409A and the applicable
provisions of the regulations and administrative guidance issued thereunder if
such Participant participated in all of such plans or arrangements (the
“Aggregated Participant Plans”) are terminated.
     (2) No payments other than payments that would be payable under the terms
of that Participant’s Aggregated Participant Plans if the Plan termination had
not occurred are made within twelve (12) months of the termination of the
Participant’s Aggregated Participant Plans;
     (3) All payments are made within twenty-four (24) months of the termination
of such Participant’s Aggregated Participant Plans; and
     (4) The Affiliated Group does not adopt at any time within five (5) years
following the date of termination of the Plan a new arrangement that would
become a part of that Participant’s Aggregated Participant Plans if that
Participant participated both in such new arrangement and the Plan.
     5.8 Valuation of Distributions. All distributions under the Plan shall be
based upon a Participant’s Deferred Compensation Account Balance as of the end
of the Valuation Date immediately preceding the date of distribution.
     5.9 Right to Withhold Taxes. To the extent required by law in effect at the
time a distribution is made from the Plan, the Company or its agents shall have
the right to withhold or deduct from any distributions or payments any taxes
required to be withheld by federal, state or local governments.
     5.10 Timing of Actual Distributions. Any distribution or payment of any
portion of a Participant’s Deferred Compensation Account Balance shall be
treated as made as of the date designated under the applicable provisions of
this Article V only if (a) such distribution or payment does not occur before
such date and (b) such distribution or payment actually occurs by the applicable
deadline permitted for such distribution or payment under Code Section 409A and
the regulations and administrative guidance issued thereunder.

- 15 -



--------------------------------------------------------------------------------



 



     5.11 Limitations on Distribution. Except as otherwise provided in this
Article V, no distribution of any portion of a Participant’s Deferred
Compensation Account Balance (and no acceleration of the time or schedule of any
payment or amount scheduled to be paid pursuant to a payment under the Plan)
shall be permitted under the Plan.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFICIARIES
     6.1 Beneficiary Designation. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
death of a Participant, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation shall revoke all
prior designations by such Participant, shall be in a form prescribed by the
Committee (or its designee), and shall be effective only when approved by the
Committee (or its designee) during the Participant’s lifetime.
     6.2 No Beneficiary Designation. In the absence of a valid Beneficiary
designation, or if, at the time any Plan payment is due to a Beneficiary, there
is no living Beneficiary validly named by the Participant, the Committee (or its
designee) shall pay any such Plan payment to the Participant’s spouse, or, if
none, to the Participant’s lawful issue, per stirpes or, if none to the
Participant’s estate. In determining the existence or identity of anyone
entitled to receive a Plan payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Committee
(or its designee), in its sole discretion, may distribute such payment to the
estate of the Participant without liability for any taxes or other consequences
that might flow therefrom, or may take such other action as the Committee (or
its designee) deems to be appropriate, provided that such action is not
inconsistent with the requirements of Code Section 409A and the regulations and
administrative guidance issued thereunder.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE VII
FUNDING AND PARTICIPANT’S INTEREST
     7.1 Plan Unfunded. The Plan shall be unfunded and no trust or special
deposit shall be created, or deemed to be created, by the Plan or the Company.
The crediting of amounts to the Deferred Compensation Account of a Participant
shall be made through recordkeeping entries. No actual funds or Shares shall be
segregated, reserved, or otherwise set aside; provided, however, that nothing
herein shall prevent the Company from establishing one or more grantor trusts
from which distributions due under the Plan may be paid. All distributions shall
be paid by the Company from its general assets and/or one or more grantor trusts
established by the Company and a Participant or a Beneficiary shall have the
rights of a general, unsecured creditor against the Company for any
distributions due hereunder. The benefits provided to Participants under the
Plan constitute a mere promise by the Company to make such payments in the
future.
     7.2. Interests of Participants Under the Plan. Each Participant has an
interest only in the cash value of his or her Deferred Compensation Account. No
Participant shall have any right or interest in any specific fund, stock or
securities.

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION AND INTERPRETATION
     8.1 Administration. The Plan shall be administered by the Committee, which
may delegate all or a portion of its duties to one or more employees of the
Company. The Committee has, to the extent appropriate and in addition to the
powers described elsewhere in the Plan, full discretionary authority to construe
and interpret the terms and provision of the Plan; to make factual
determinations concerning a Participant’s eligibility for benefits under the
Plan and other administrative matters relating to a Participant’s Deferred
Compensation Account; to adopt, alter and repeal administrative rules,
guidelines and practices governing the Plan; to perform all acts, including the
delegation of its administrative responsibilities to advisors or other persons
who may or may not be employees of the Company; and to rely upon the information
or opinions of legal counsel or experts selected to render advice with respect
to the Plan, as it shall deem advisable, with respect to the administration of
the Plan. Any action to be taken by the Committee shall be taken by a majority
of its members, either at a meeting or by written instrument approved by such
majority in the absence of a meeting. A written resolution or memorandum signed
by one Committee member and the secretary of the Committee shall be sufficient
evidence to any person of any action taken under the Plan.
     8.2 Interpretation. The Committee (or its designee) may take any action,
correct any defect, supply any omission or reconcile any inconsistency in the
Plan, or in any election hereunder, in the manner and to the extent it shall
deem necessary to carry the Plan into effect or to carry out the Board’s
purposes in adopting the Plan. Any decision, interpretation or other action made
or taken by the Committee (or its designee) arising out of or in connection with
the Plan, shall be within the absolute discretion of the Committee (or its
designee), and shall be final, binding and conclusive on the Company as well as
all Participants, Beneficiaries and their respective heirs, executors,
administrators, successors and assigns. The determinations by the Committee (or
its designee) with respect to the Plan need not be uniform, and may be made
selectively among Directors, whether or not they are similarly situated.
     8.3 Records and Reports. The Committee (or its designee) shall keep a
record of proceedings and actions and shall maintain or cause to be maintained
all such books of account, records, and other data as shall be necessary for the
proper administration of the Plan. Such

- 19 -



--------------------------------------------------------------------------------



 



records shall contain all relevant data pertaining to individual Participants
and their rights under the Plan.
     8.4 Payment of Expenses. The Company shall bear all expenses incurred by it
and by the Committee in administering the Plan.
     8.5 Indemnification for Liability. The Company shall indemnify the
Committee, and the employees of the Company to whom the Committee delegates
duties under the Plan against any and all claims, losses, damages, expenses and
liabilities arising from their responsibilities in connection with the Plan.
     8.6 Claims Procedure. If a claim for benefits or for participation under
the Plan is denied in whole or in part, a Participant shall receive written
notification. Any such notification shall include specific reasons for the
denial, specific reference to pertinent provisions of the Plan, a description of
any additional material or information necessary to process the claim and why
such material or information is necessary, and an explanation of the claims
review procedure. If the Committee fails to respond within 90 days, the claim
shall be treated as denied.
     Within 60 days after the claim is denied or, if the claim is deemed denied,
within 150 days after the claim is filed, a Participant (or his or her duly
authorized representative) may file a written request with the Committee for a
review of his or her denied claim. The Participant may review pertinent
documents that were used in processing his or her claim, submit pertinent
documents, and address issues and comments in writing to the Committee. The
Committee (or its designee) shall notify the Participant of its final decision
in writing. In its response, the Committee (or its designee) shall explain the
reason for the decision, with specific references to pertinent Plan provisions
on which the decision was annual based. If the Committee (or its designee) fails
to respond to the request for review within 60 days, the claim shall be treated
as denied.

- 20 -



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND TERMINATION
     9.1 In General. Subject to Section 9.2 hereof, the Committee may at any
time amend or terminate any or all of the provisions of the Plan in any manner;
provided, however, that in no event shall any such amendment or termination
adversely affect the right of any Participant or Beneficiary to a payment under
the Plan on the basis of amounts allocated to the Deferred Compensation Account
of a Participant as of the date of such amendment or termination. In the event
that the Plan is discontinued with respect to future Deferrals or terminated,
each Participant’s Deferred Compensation Account Balance shall be distributed in
accordance with, and subject to the requirements of, Article V. Notwithstanding
any provision to the contrary in the Plan, nothing shall restrict the
Committee’s right to amend the Plan, without the consent of Participants and
without additional consideration to affected Participants, to the extent
necessary to avoid taxation and/or penalties under Code Section 409A, even if
such amendments reduce, restrict or eliminate rights or benefits granted under
the Plan.
     9.2 Termination After Change in Control. Notwithstanding the Section 9.1,
the Committee may not amend or terminate the Plan without the prior written
consent of all Participants for a period of two calendar years following a
Change in Control, provided that each Participant’s Deferred Compensation
Account Balance shall be distributed in accordance with, and subject to the
requirements of, Article V.

- 21 -



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS PROVISIONS
     10.1 Information to be Furnished by Participants and Beneficiaries and
Inability to Locate. Any communication, statement or notice addressed to a
Participant or to a Beneficiary at his or her last post office address as shown
on the records of the Company shall be binding on the Participant or Beneficiary
for all purposes of the Plan. Neither the Company nor the Committee (or its
designee) shall be obliged to search for any Participant or Beneficiary beyond
the sending of a certified or registered mail letter to such last known address.
If the Company or the Committee (or its designee) notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his continued life
and location known to the Company or the Committee (or its designee) within
three years thereafter, then, except as otherwise required by law, if the
location of one or more of the next of kin of the Participant is known to the
Company or the Committee (or its designee) the Company or the Committee (or its
designee) may direct distribution of such amount to any one or more or all of
such next of kin, and in such proportions as the Company or the Committee (or
its designee), in its sole discretion, determines. If the Company or the
Committee (or its designee) determines that the continued life or the location
of the Participant or Beneficiary cannot be determined, the Company or the
Committee (or its designee) shall have the right to direct that the amount
payable shall be deemed to be a forfeiture.
     10.2 Right of the Company to Take Employment Actions. The maintenance of
the Plan shall not be deemed to constitute a contract between the Company and
any Director, or to be a consideration for, or an inducement or condition of,
the employment of any Director. Nothing herein contained, or any action taken
hereunder, shall be deemed to give a Director the right to be retained in the
employ of the Company or to interfere with the right of the Company to
discipline or discharge a Director at any time, nor shall it be deemed to give
to the Company the right to require the Director to remain in its employ, nor
shall it interfere with any rights of the Director to terminate his or her
services at any time.
     10.3 No Alienation of Assignment of Benefits. The rights and interest of a
Participant under the Plan shall not be assigned or transferred, either
voluntarily or by operation of law or otherwise, except as otherwise provided
herein, and the rights of a Participant to

- 22 -



--------------------------------------------------------------------------------



 



payments under the Plan shall not be subject to alienation, attachment,
execution, levy, pledge or garnishment by or on behalf of creditors (including
heirs, beneficiaries, or dependents) of the Participant or a Beneficiary.
     10.4 Construction. All legal questions pertaining to the Plan shall be
determined in accordance with the laws of the State of Minnesota, without
reference to conflict of laws provisions.
     10.5 Headings. The headings of the Articles and Sections of the Plan are
for reference only. In the event of a conflict between a heading and the
contents of an Article or Section, the contents of the Article or Section shall
control.
     10.6 Agent for Legal Process. The Company shall be the agent for service of
legal process with respect to any matter concerning the Plan, unless and until
the Company designates some other person as such agent.
     10.7 Tax Treatment. Although the Committee (or its designee) shall use its
best efforts to avoid the imposition of taxation and penalties under Code
Section 409A, the tax treatment of Deferrals is not warranted or guaranteed.
Neither the Company, the Board, nor the Committee (or its designee) shall be
held liable for any taxes, penalties or other monetary amounts owed by any
Participant, Director, Beneficiary or other taxpayer as a result of the Plan.
     Executed at ___, as of this 31st day of December, 2004.

                U. S. BANCORP
 
       
 
  By:    
 
       
 
  Title:    
 
       

- 23 -



--------------------------------------------------------------------------------



 



APPENDIX A
List of Affiliates

     
 
  U.S. Bank National Association
 
  U.S. Bancorp Asset Management, Inc.
 
  U.S. Bancorp Card Services, Inc.
 
  U.S. Bancorp Fund Services, LLC
 
  U.S. Bancorp Insurance Services, LLC
 
  U.S. Bancorp Investments, Inc.
 
  U.S. Bancorp Equipment Finance, Inc.
 
  U.S. Bancorp Licensing, Inc.
 
  U.S. Bank National Association, ND
 
  U.S. Bank Oliver-Allen Technology Leasing
 
  Housing Capital Company
 
  First Security Investor Reporting, LP
 
  Genpass Service Solutions, LLC
 
  Genpass Technologies, LLC
 
  LADCO Financial Group
 
  Lyon Financial Services, Inc.
 
  NOVA Information Systems, Inc.
 
  Quasar Distributors, LLC

                COMPENSATION COMMITTEE OF THE BOARD OF     DIRECTORS OF U.S.
BANCORP
 
       
Date:__________________
       
 
  By:    
 
       
 
  Title:    
 
       

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
Measurement Funds

              First American Mutual Funds:
 
       
 
      Short Term Bond Fund
 
      Intermediate Government Bond Fund
 
      Core Bond Fund
 
      Mid Cap Growth Opportunities Fund
 
      Mid Cap Value Fund
 
      Equity Index Fund
 
      Large Cap Value Fund
 
      Large Cap Growth Opportunities Fund
 
      Small Cap Value Fund
 
      Small Cap Growth Opportunities Fund
 
      Prime Obligations Fund
 
            U.S. Bancorp common stock

                COMPENSATION COMMITTEE OF THE BOARD OF     DIRECTORS OF U.S.
BANCORP
 
       
Date: _______________
       
 
  By:    
 
       
 
  Title:    
 
       

B-1